Exhibit 10.2

 

Execution Version

 

AMENDMENT NO. 1 AND LIMITED CONSENT TO CREDIT AND SECURITY AGREEMENT

 

This AMENDMENT NO. 1 AND LIMITED CONSENT TO CREDIT AND SECURITY AGREEMENT (this
“Agreement”) is made as of this 19th day of July, 2018, by and among PTC
Therapeutics, INC., a Delaware corporation (“Borrower”), MIDCAP FINANCIAL TRUST,
as Agent (in such capacity, together with its successors and assigns, “Agent”)
and the financial institutions or other entities from time to time parties to
the Credit Agreement referenced below, each as a Lender.

 

RECITALS

 

A.                                    Agent, Lenders and Borrower have entered
into that certain Credit and Security Agreement, dated as of May 5, 2017 (as
amended, supplemented or otherwise modified from time to time prior to the date
hereof, the “Original Credit Agreement” and, as the same is amended hereby and
as it may be further amended, modified, supplemented and restated from time to
time, the “Credit Agreement”), pursuant to which the Lenders have agreed to make
certain advances of money and to extend certain financial accommodations to
Borrower in the amounts and manner set forth in the Credit Agreement.

 

B.                                    Borrower desires to acquire Agilis
Biotherapeutics, Inc., a Delaware corporation (“Agilis”), through the
acquisition of all or substantially all of the equity interests of Agilis upon
the merger of Agilis with and into Agility Merger Sub, Inc., a Delaware
corporation and a wholly owned indirect subsidiary of Borrower formed to
consummate such acquisition  (“Agilis Merger Sub”), on the terms and conditions
set forth in the Agreement and Plan of Merger, dated as of July 19, 2018 and
attached hereto as Exhibit A, by and among Borrower, Agilis Merger Sub, Agilis
and solely in such person’s capacity as the representative, agent and
attorney-in-fact of the Company Equityholders (as defined in the Agilis
Acquisition Agreement), Shareholder Representative Services LLC, a Colorado
limited liability company (as amended, supplemented or otherwise modified from
time to time in accordance with the terms of the Financing Documents, the
“Agilis Acquisition Agreement”).

 

C.                                    In connection with the entering into of
the Agilis Acquisition Agreement, Borrower desires to enter into that certain
Bridge Loan and Security Agreement, by and among Borrower, Agilis, and certain
Subsidiaries of Agilis party thereto as guarantors, dated as of July 19, 2018
and attached hereto as Exhibit B (as amended, supplemented or otherwise modified
from time to time in accordance with the terms of the Financing Documents, the
“Agilis Bridge Loan Agreement”) to make secured loans in cash to Agilis in an
aggregate principal amount of up to $20,000,000. Such advances will be made in
two drawings of up to $10,000,000, with the first advance occurring on or about
the effective date of the Agilis Acquisition Agreement and the second advance
occurring on or after the date that is 45 days after the effective date of the
Agilis Acquisition Agreement if the Agilis Acquisition has not been consummated
by such date.

 

D.                                    Pursuant to Section 5.7(a) of the Credit
Agreement, no Borrower shall, or shall permit any of its Subsidiaries to, make
any Investment or enter into any agreement to make any Investment other than
Permitted Investments.

 

E.                                     Pursuant to Section 5.7(b) of the Credit
Agreement, no Borrower shall, or permit any of its Subsidiaries to, acquire or
enter into any agreement to acquire any assets other than in the Ordinary Course
of Business or as permitted under the definition of Permitted Investments.

 

F.                                      Pursuant to Section 5.1 of the Original
Credit Agreement, no Borrower will, or will permit any Subsidiary to, directly
or indirectly, create, assume, incur or suffer to exist any Contingent
Obligations, except for Permitted Contingent Obligations.

 

G.                                    Pursuant to Section 5.6(a) of the Original
Credit Agreement, no Borrower will, or will permit any Subsidiary to, directly
or indirectly, consolidate or merge or amalgamate with or into any other

 

--------------------------------------------------------------------------------


 

Person.

 

H.                                   Borrower has requested, and Agent and
Lenders constituting at least the Required Lenders have agreed, on and subject
to the terms and conditions set forth in this Agreement and the other Financing
Documents, to (a) consent to Borrower and Agilis Merger Sub entering into the
Agilis Acquisition Documents (as defined below), and (b) amend certain
provisions of the Original Credit Agreement to, among other things, permit
(i) the acquisition contemplated by the Agilis Acquisition Agreement, (ii) the
making of the Agilis Bridge Loans (as defined below), and (iii) the incurrence
of Contingent Obligations in respect of the Contingent Consideration (as defined
below).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Required Lenders and
Borrower hereby agree as follows:

 

1.                                      Recitals.  This Agreement shall
constitute a Financing Document and the Recitals and each reference to the
Credit Agreement, unless otherwise expressly noted, will be deemed to reference
the Credit Agreement as amended hereby.  The Recitals set forth above shall be
construed as part of this Agreement as if set forth fully in the body of this
Agreement and capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement (including those
capitalized terms used in the Recitals hereto).

 

2.                                      Limited Consent.  Subject to the terms
and conditions of this Agreement, including, without limitation, the condition
to effectiveness set forth in Section 6 below, and notwithstanding the
requirements, limitations or restrictions set forth in the Credit Agreement or
any other Financing Document, Agent and the Lenders party hereto (which Lenders
constitute at least the Required Lenders) hereby consent to (a) the formation of
Agilis Merger Sub and PTC Intermediate Holdings, Inc., a Delaware corporation
and directly owned subsidiary of Borrower (“HoldCo”), and agree that Borrower
shall not be required to comply with the requirements set forth in
Section 4.11(a) and (d) of the Credit Agreement with respect to the Agilis
Merger Sub or HoldCo prior to the date that is ten (10) Business Days following
the consummation of Permitted Agilis Acquisition; provided that (x) the
Permitted Agilis Acquisition is consummated on or prior to the Outside Date (as
defined in the Agilis Acquisition Agreement) (or such later date as Agent may
agree in writing) and (y) Borrower does not make any Investment (other than any
de minimis Investment) in the Agilis Merger Sub or HoldCo prior to the
consummation of the Permitted Agilis Acquisition, (b) Borrower and Agilis Merger
Sub entering into the Agilis Acquisition Documents, and (c) the provisions of
the Credit Agreement (including, without limitation, Section 5.6 of the Credit
Agreement) to the contrary notwithstanding, the merger of Agilis Merger Sub with
and into Agilis upon the consummation of the Permitted Agilis Acquisition.  The
consent set forth in this Section 2 is effective solely for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (i)otherwise  be a consent to any amendment, waiver or modification of any
other term or condition of the Credit Agreement or of any other Financing
Document; (ii) prejudice any right that Agent or Lenders have or may have in the
future under or in connection with the Credit Agreement or any other Financing
Document; (iii) constitute a consent to or waiver of any past, present or future
Default or Event of Default or other violation of any provisions of the Credit
Agreement or any other Financing Documents, (iv) create any obligation to
forbear from taking any enforcement action, or to make any further extensions of
credit or (v) establish a custom or course of dealing among any of the Credit
Parties, on the one hand, or Agent or any Lender, on the other hand.

 

3.                                      Amendment to Original Credit Agreement. 
Subject to the terms and conditions of this Agreement, including, without
limitation, the condition to effectiveness set forth in Section 6 below, the
Original Credit Agreement is hereby amended as follows:

 

2

--------------------------------------------------------------------------------


 

(a)                                 Section 1.1 of the Original Credit Agreement
is hereby amended by deleting the definition of “Material Contracts” in its
entirety and replacing it with the following:

 

“Material Contracts” means (a) the Operative Documents, (b) the agreements
listed on Schedule 3.17, (c) the 2022 Convertible Note Documents, (d) the
Closing Date Intercompany Agreements, (e) from and after the Agilis Acquisition
Closing Date, the Agilis Acquisition Documents, and (f) any agreement or
contract to which a Credit Party or its Subsidiaries is a party the termination
of which would reasonably be expected to result in a Material Adverse Effect..

 

(b)                                 The definition of “Permitted Contingent
Obligations” in Section 1.1 of the Original Credit Agreement is hereby amended
by:

 

(i)                                     adding the following new clause (h); and

 

“Contingent Obligations consisting of Contingent Consideration (as defined in
the Agilis Acquisition Agreement) payable pursuant to terms of the Agilis
Acquisition Agreement;” and

 

(ii)                                  renumbering existing clause (h) as new
clause (i) and replacing the reference therein to clause “(g)” with a reference
to clause “(h)”.

 

(c)                                  The definition of “Permitted Investments”
in Section 1.1 of the Original Credit Agreement is hereby amended by:

 

(i)                                     adding the following new clause (l);

 

“(l)                               the making of the Agilis Bridge Loans
pursuant to and in accordance with the terms and conditions of the Agilis Bridge
Loan Agreement; provided that at or after the consummation of the Permitted
Agilis Acquisition, such Agilis Bridge Loans are either repaid (including by
reducing, offsetting, adjusting or netting against payments otherwise made on
the Agilis Acquisition Closing Date), cancelled or otherwise subordinated to the
Obligations pursuant to terms and documentation reasonably satisfactory to Agent
and Required Lenders;”

 

(ii)                                  adding the following new clause (m);

 

“(m)                       the Permitted Agilis Acquisition; and”; and

 

(iii)                               adding the following new clause (n);

 

“(n)                           Investments of Agilis assumed by Borrower or any
Subsidiary thereof         pursuant to the terms of the Agilis Acquisition
Agreement and existing on the Agilis Acquisition Closing Date.”

 

(iv)                              renumbering existing clause (l) as new clause
(o).

 

(d)                                 The definition of “Permitted Debt” in
Section 1.1 of the Original Credit Agreement is hereby amended by:

 

(i)                                     adding the following new clause (k):

 

3

--------------------------------------------------------------------------------


 

“(k) Debt of Agilis (other than Debt for borrowed money) assumed by Borrower or
any Subsidiary thereof pursuant to the terms of the Agilis Acquisition Agreement
not to exceed $1,000,000 in the aggregate at any time outstanding.”

 

(e)                                  The definition of “Permitted Liens” in
Section 1.1 of the Original Credit Agreement is hereby amended by:

 

(i)                                     adding the following new clause (p):

 

“(p) Liens (other than Liens securing Debt for borrowed money) of Agilis assumed
by Borrower or any Subsidiary thereof pursuant to the terms of the Agilis
Acquisition Agreement not to exceed $1,000,000 in the aggregate at any time
outstanding.”

 

(f)                                   Section 1.1 of the Original Credit
Agreement is hereby amended by adding the following definitions in the
appropriate alphabetical order therein:

 

““Agilis” has the meaning set forth in the First Amendment.”

 

““Agilis Acquisition Agreement” has the meaning set forth in the First
Amendment.”

 

““Agilis Acquisition Closing Date” means the date on which the Permitted Agilis
Acquisition is consummated in accordance with the terms and conditions of the
Agilis Acquisition Documents.”

 

““Agilis Acquisition Documents” means the Agilis Acquisition Agreement and the
Agilis Bridge Loan Documents, in each case, including the exhibits and schedules
thereto, and all other agreements, documents and instruments executed and
delivered pursuant thereto or in connection therewith.”

 

““Agilis Bridge Loan Agreement” has the meaning set forth in the First
Amendment.”

 

““Agilis Bridge Loan Documents” means the “Loan Documents”, as defined in the
Agilis Bridge Loan Agreement.”

 

““Agilis Bridge Loans” means the loans made by Borrower on and subject to the
terms of the Bridge Loan Documents and secured by the assets of Agilis and its
subsidiaries as described more fully in, and pursuant to the terms of, the
Agilis Bridge Loan Agreement and the other Agilis Bridge Loan Documents.”

 

““Agilis Merger Sub” has the meaning set forth in the First Amendment.”

 

““First Amendment” means that certain Amendment No. 1 and Limited Consent to
Credit Agreement, dated as of July 19, 2018, by and among the Borrower, the
Required Lenders, and Agent.

 

““First Amendment Effective Date” means the first date that the condition in
Section 6 of the First Amendment are satisfied.”

 

““Permitted Agilis Acquisition” means the Acquisition by Borrower of all the
equity interests of Agilis solely to the extent that such Acquisition is
consummated in all material

 

4

--------------------------------------------------------------------------------


 

respects in accordance with the terms of the Agilis Acquisition Agreement, which
shall not have been amended, waived or modified in a manner materially adverse
to the Lenders or Agent, in their or its capacity as such, without the written
consent of Agent and the Required Lenders.  Without limiting the foregoing, it
is understood and agreed that Borrower shall comply with Section 4.11 of the
Credit Agreement with respect to all entities and assets acquired by Credit
Parties in the Permitted Agilis Acquisition following the closing of such
Acquisition;

 

(g)                                  Section 5.7 of the Original Credit
Agreement is hereby amended by deleting clause (b) thereof in its entirety and
replacing it with the following:

 

“(b) without limiting clause (a), acquire or enter into any agreement to acquire
any assets other than (i) the Permitted Agilis Acquisition, (ii) in the Ordinary
Course of Business, or (iii) as otherwise permitted under the definition of
Permitted Investments,”.

 

(h)                                 Section 5.7 of the Original Credit Agreement
is hereby amended by deleting clause (c) thereof in its entirety and replacing
it with the following:

 

“(c) engage or enter into any agreement to engage in any joint venture or
partnership with any other Person other than, from and after the Agilis
Acquisition Closing Date, the Credit Parties’ ownership interest in Agilis GTRI
Japan, Inc., a corporation incorporated under the laws of Japan (“Agilis GTRI”),
provided that (i) Credit Parties shall not, nor permit their Subsidiaries to,
make any Investment in Agilis GTRI following First Amendment Effective Date
other than Permitted Investments, and (ii) no Credit Party, or any subsidiary
thereof, shall commingle any of its assets (including cash and cash equivalents)
with Agilis GTRI’s assets.

 

4.                                           Representations and Warranties;
Reaffirmation of Security Interest.  Borrower hereby confirms that all of the
representations and warranties set forth in the Credit Agreement are true and
correct in all material respects (without duplication of any materiality
qualifier in the text of such representation or warranty) with respect to
Borrower as of the date hereof except to the extent that any such representation
or warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date.  Without limiting the foregoing, each Borrower represents and warrants
that prior to and after giving effect to the agreements set forth herein, no
Default or Event of Default exists under any of the Financing Documents as of
the date hereof.  Nothing herein is intended to impair or limit the validity,
priority or extent of Agent’s security interests in and Liens on the
Collateral.  Borrower acknowledges and agrees that the Credit Agreement, the
other Financing Documents and this Agreement constitute the legal, valid and
binding obligation of Borrower, and are enforceable against Borrower in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.  Borrower
further represents and warrants that it has provided to Agent true, correct and
complete copies of the Agilis Acquisition Agreement, the Agilis Bridge Loan
Agreement, and all other material Agilis Acquisition Documents executed on or
prior to the First Amendment Effective Date.

 

5.                                      Collateral Assignment.

 

(a)                                 For the purpose of securing the Obligations,
Borrower hereby collaterally assigns and transfers to Agent, for its benefit and
the benefit of the Lenders, and grants a security interest to Agent, for its
benefit and the benefit of the Lenders (as collateral security for the
performance and payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made)), in, all right,
title and interest of Borrower in, to and under: (i) each Agilis Acquisition
Document, including

 

5

--------------------------------------------------------------------------------


 

but not limited to, any and all rights of enforcement with respect to any breach
by any party to the Agilis Acquisition Documents, including all rights and
remedies and the ability to enforce with respect to the “Collateral” (as defined
in the Agilis Bridge Loan Agreement) under the Agilis Bridge Loan Documents,
rights of indemnification, reservations of rights, assignments of warranties,
whenever arising or coming into existence, termination rights, and Borrower’s
right to payments under and its right to receive payments or other amounts from
any party pursuant to or in connection with the Agilis Acquisition Documents,
and (ii) all proceeds of the foregoing; provided that neither the Agent nor any
Lender shall have any right to enforce the provisions of any Agilis Acquisition
Document unless an Event of Default has occurred and is continuing under the
Credit Agreement.  Upon request of Agent, Borrower shall assign any UCC-1
financing statements filed by Borrower in connection with the Agilis Bridge Loan
Agreement to Agent for purposes of securing the Obligations under the Financing
Documents.

 

(b)                                 Notwithstanding the foregoing, Borrower
expressly agrees that it shall remain liable under the Agilis Acquisition
Documents to perform all of the conditions and obligations provided therein to
be observed and performed by it, and neither the assignment pursuant to this
Section 5 nor any action taken hereunder, shall cause Agent or any of the
Lenders to be under any obligation or liability in any respect to any party to
the Agilis Acquisition Documents including, without limitation, Borrower, for
the performance or observance of any of the representations, warranties,
conditions, covenants, agreements or terms of the Agilis Acquisition Documents.

 

6.                                      Effectiveness.  This Agreement shall
become effective as of the date on which Agent shall have received (including by
way of facsimile or other electronic transmission) a duly authorized, executed
and delivered counterpart of the signature page to this Agreement from Borrower,
Agent and the Required Lenders.

 

7.                                      Release.  In consideration of the
agreements of Agent and Required Lenders contained herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower, voluntarily, knowingly, unconditionally and irrevocably,
with specific and express intent, for and on behalf of itself and all of its
respective parents, subsidiaries, affiliates, members, managers, predecessors,
successors, and assigns, and each of its respective current and former
directors, officers, shareholders, agents, and employees, and each of its
respective predecessors, successors, heirs, and assigns (individually and
collectively, the “Releasing Parties”) does hereby fully and completely release,
acquit and forever discharge each of Agent, Lenders, and each their respective
parents, subsidiaries, affiliates, members, managers, shareholders, directors,
officers and employees, and each of their respective predecessors, successors,
heirs, and assigns (individually and collectively, the “Released Parties”), of
and from any and all actions, causes of action, suits, debts, disputes, damages,
claims, obligations, liabilities, costs, expenses and demands of any kind
whatsoever, at law or in equity, whether matured or unmatured, liquidated or
unliquidated, vested or contingent, choate or inchoate, known or unknown that
the Releasing Parties (or any of them) has against the Released Parties or any
of them (whether directly or indirectly), based in whole or in part on facts,
whether or not now known, solely to the extent existing on or before the date
hereof, that relate to, arise out of or otherwise are in connection with:
(i) any or all of this Agreement, the other Financing Documents, the Agilis
Acquisition Documents and/or the transactions contemplated thereby or any
actions or omissions in connection therewith or (ii) any aspect of the dealings
or relationships between or among any Borrower, on the one hand, and any or all
of the Released Parties, on the other hand, relating to any or all of the
documents, transactions, actions or omissions referenced in clause (i) hereof,
in each case, based in whole or in part on facts, whether or not now known,
existing before the First Amendment Effective Date; provided that the foregoing
release shall not apply to (A) any material acts or omissions of, or any
material breach by, any such Released Parties under this Agreement, (B) any
claims or disputes solely between or among Released Parties or (C) the fraud,
gross negligence, bad faith or willful misconduct of any Released Parties. 
Borrower acknowledges that the foregoing release is a material inducement to
Agent’s and Required Lender’s decision to enter into this Agreement and agree to
the

 

6

--------------------------------------------------------------------------------


 

modifications contemplated hereunder, and has been relied upon by Agent and
Required Lenders in connection therewith.

 

8.                                      No Waiver or Novation.  The execution,
delivery and effectiveness of this Agreement shall not, except as expressly
provided in this Agreement, operate as a waiver of any right, power or remedy of
Agent, nor constitute a waiver of any provision of the Credit Agreement, the
Financing Documents or any other documents, instruments and agreements executed
or delivered in connection with any of the foregoing.  Nothing herein is
intended or shall be construed as a waiver of any existing Defaults or Events of
Default under the Credit Agreement or the other Financing Documents or any of
Agent’s rights and remedies in respect of such Defaults or Events of Default. 
This Agreement (together with any other document executed in connection
herewith) is not intended to be, nor shall it be construed as, a novation of the
Credit Agreement.

 

9.                                      Affirmation.  Except as specifically
amended pursuant to the terms hereof, Borrower hereby acknowledges and agrees
that the Credit Agreement and all other Financing Documents (and all covenants,
terms, conditions and agreements therein) shall remain in full force and effect,
and are hereby ratified and confirmed in all respects by Borrower.  Borrower
covenants and agrees to comply with all of the terms, covenants and conditions
of the Credit Agreement and the Financing Documents, notwithstanding any prior
course of conduct, waivers, releases or other actions or inactions on Agent’s or
any Lender’s part which might otherwise constitute or be construed as a waiver
of or amendment to such terms, covenants and conditions.

 

10.                               Miscellaneous.

 

(a)                                 Reference to the Effect on the Credit
Agreement.  Upon the effectiveness of this Agreement, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words
of similar import shall mean and be a reference to the Credit Agreement, as
amended by this Agreement.  Except as specifically amended above, the Credit
Agreement, and all other Financing Documents (and all covenants, terms,
conditions and agreements therein), shall remain in full force and effect, and
are hereby ratified and confirmed in all respects by Borrower.

 

(b)                                 GOVERNING LAW.  THIS AGREEMENT AND ALL
DISPUTES AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM
(WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).

 

(c)                                  WAIVER OF JURY TRIAL.   BORROWER, AGENT AND
THE LENDERS PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. 
BORROWER, AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  BORROWER, AGENT AND EACH LENDER
WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY
WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS.

 

7

--------------------------------------------------------------------------------


 

(d)                                 Incorporation of Credit Agreement
Provisions.  The provisions contained in Section 11.6 (Indemnification),
Section 12.8 (Submission to Jurisdiction) and Section 12.14 (Expenses;
Indemnity) of the Credit Agreement are incorporated herein by reference to the
same extent as if reproduced herein in their entirety.

 

(e)                                  Headings.  Section headings in this
Agreement are included for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

 

(f)                                   Counterparts.  This Agreement may be
signed in any number of counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
instrument.  Delivery of an executed counterpart of this Agreement by facsimile
or by electronic mail delivery of an electronic version (e.g., .pdf or .tif
file) of an executed signature page shall be effective as delivery of an
original executed counterpart hereof and shall bind the parties hereto.

 

(g)                                  Entire Agreement.  This Agreement
constitutes the entire agreement and understanding among the parties hereto and
supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.

 

(h)                                 Severability.  In case any provision of or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any applicable jurisdiction, the validity, legality and enforceability of the
remaining provisions or obligations, or of such provision or obligation in any
other jurisdiction, shall not in any way be affected or impaired thereby.

 

(i)                                     Successors/Assigns.  This Agreement
shall bind, and the rights hereunder shall inure to, the respective successors
and assigns of the parties hereto, subject to the provisions of the Credit
Agreement and the other Financing Documents.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Agreement as of the day and year first hereinabove set forth.

 

 

AGENT:

MIDCAP FINANCIAL TRUST,

 

 

 

By:

Apollo Capital Management, L.P.,

 

its investment manager

 

 

 

By:

Apollo Capital Management GP, LLC,

 

its general partner

 

 

 

By:

/s/ Maurice Amsellem

 

Name: Maurice Amsellem

 

Title: Authorized Signatory

 

 

 

 

LENDERS:

MIDCAP FUNDING III TRUST,

 

 

 

By:

Apollo Capital Management, L.P.,

 

its investment manager

 

 

 

By:

Apollo Capital Management GP, LLC,

 

its general partner

 

 

 

By:

/s/ Maurice Amsellem

 

Name: Maurice Amsellem

 

Title: Authorized Signatory

 

 

 

 

 

MIDCAP FUNDING XIII TRUST

 

 

 

By:

Apollo Capital Management, L.P.,

 

its investment manager

 

 

 

By:

Apollo Capital Management GP, LLC,

 

its general partner

 

 

 

 

 

By:

/s/ Maurice Amsellem

 

Name: Maurice Amsellem

 

Title: Authorized Signatory

 

9

--------------------------------------------------------------------------------


 

LENDERS:

MIDCAP FINANCIAL TRUST,

 

 

 

By:

Apollo Capital Management, L.P.,

 

its investment manager

 

 

 

By:

Apollo Capital Management GP, LLC,

 

its general partner

 

 

 

By:

/s/ Maurice Amsellem

 

Name: Maurice Amsellem

 

Title: Authorized Signatory

 

10

--------------------------------------------------------------------------------


 

LENDERS:

ELM 2016-1 TRUST

 

 

 

 

 

By: MidCap Financial Services Capital Management, LLC, as Servicer

 

 

 

By:

/s/ Adam Day

 

Name: Adam Day

 

Title: Authorized Signatory

 

11

--------------------------------------------------------------------------------


 

LENDERS:

FLEXPOINT MCLS SPV LLC

 

 

 

 

 

By:

/s/ Daniel Edelman

 

Name: Daniel Edelman

 

Title: Vice President

 

12

--------------------------------------------------------------------------------


 

LENDERS:

APOLLO INVESTMENT CORPORATION

 

 

 

 

 

By: Apollo Investment Management, L.P., as Advisor

 

 

 

By: ACC Management, LLC, as its General Partner

 

 

 

By:

/s/ Tanner Powell

 

Name: Tanner Powell

 

Title: Authorized Signatory

 

13

--------------------------------------------------------------------------------


 

BORROWER:

PTC THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Mark E. Boulding

 

Name: Mark E. Boulding

 

Title: Executive Vice President — Chief Legal Officer

 

14

--------------------------------------------------------------------------------


 

Exhibit A — AGILIS ACQUISITION AGREEMENT

 

(see attached)

 

15

--------------------------------------------------------------------------------


 

Exhibit B — AGILIS BRIDGE LOAN AGREEMENT

 

(see attached)

 

16

--------------------------------------------------------------------------------